                 Case
}bk1{Chapter 13 Model Plan19-80954
                           11/22/13 versionDoc   2 District
                                           (Northern Filedof 04/19/19
                                                             Illinois)}bk{   Entered 04/19/19 17:55:41   Desc Main
                                                         Document            Page 1 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 2 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 3 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 4 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 5 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 6 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 7 of 8
Case 19-80954   Doc 2   Filed 04/19/19   Entered 04/19/19 17:55:41   Desc Main
                           Document      Page 8 of 8
